DETAILED ACTION
The communication dated 7/2/2021 has been entered and fully considered.
Claims 1, 15 and 18 have been amended. Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 8, filed 7/2/2021, with respect to the rejection(s) of claim(s) 1, 15 and 18 under § 103 have been fully considered and are persuasive. The Applicant argues that KUTSUWADA, HAMLYN and/or KARB do not have teachings or suggestions regarding using a removable reference feature formed in each of a plurality of laminates in stacking the plurality of laminates formed to their respective final shapes to build up a complex geometry of a composite component, and removing the removable reference feature. The Examiner agrees that KUTSUWADA, HAMLYN and/or KARB do not teach the newly added limitations. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new prior art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the claim recites removing the removable reference featuring by filling with a matrix or precured insert. However, the removable reference feature is not required to be a hole or anything that requires to be filled. Claim 1 only indicates a removable reference feature and that the removable reference feature is removed. Therefore, it can be a chalk mark and the mark would not be required to be filled in order to remove it.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 7-9, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kutsuwada et al. (EP 3109025 A1), hereinafter KUTSUWADA, in view of HAMLYN (WO 2012/045969 A1), Karb et al. (U.S. PGPUB 2013/0174969), hereinafter KARB, and Gendreau (U.S. 5,817,265), hereinafter GENDREAU.
Regarding claim 1, KUTSUWADA teaches: A method for manufacturing a composite component having a complex geometry (KUTSUWADA teaches a method for manufacturing a composite component with a complex geometry [Abstract; Fig. 1; 0001]), the composite component to be formed defining a plurality of predefined sections (KUTSUWADA teaches the composite component is formed by predefined preforms [Fig. 1; 0011; 0016]), the method comprising: laying up each of a plurality of laminates to an initial shape (KUTSUWADA teaches partial preforms, which can be a prepreg with multiple sheets or a laminate [0018; 0025]. A partial preform may be obtained by layering multiple cut prepreg pieces to form a laminate, , wherein each of the plurality of laminates comprise one or more plies (KUTSUWADA teaches a prepreg with multiple sheets or a laminate formed from multiple cute prepreg pieces [0018; 0025; 0035]), . . . ; forming, for each of the plurality of predefined sections, one or more of the plurality of laminates from the initial shape to a final shape (KUTSUWADA teaches forming a laminate from an initial shape (planar shape (20)) into partial shape (21), which is interpreted as final shape [0078-0080; 0039-0040; Figs. 6A-6D]), . . . ; and thereafter, using a removable reference feature formed in each of the plurality of laminates in stacking the plurality of laminates formed to their respective final shapes to build up the complex geometry of the composite component (KUTSUWADA teaches stacking the plurality of partial shapes (21, 31, 41 and 51) to build up the complex geometry of the composite [0085-0091; Figs. 6A-6D, 7A-7B, 8, 11]); and removing the removable reference feature.
KUTSUWADA does not teach wherein at least one laminate of the plurality of laminates is laid up to the initial shape with a gently curved geometry; wherein the at least one laminate is formed to the final shape with a larger curved geometry than the gently curved geometry of the initial shape, and wherein the at least one laminate has more curves when formed to the final shape than when laid up in the initial shape; and, using a removable reference feature formed in each of the plurality of laminates in stacking the plurality of laminates formed to their respective final shapes to build up the complex geometry of the composite component; and removing the removable reference feature.
KUTSUWADA does not teach wherein at least one laminate of the plurality of laminates is laid up to the initial shape with a gently curved geometry and wherein the at least one laminate is formed to the final shape with a larger curved geometry than the gently curved geometry of the initial shape, and wherein the at least one laminate has more curves when formed to the final shape than when laid up in the initial shape. In the same field of endeavor, laminates, HAMLYN teaches a set of plies (121a, which Examiner is interpreting as laminate) that is laid up in the male forming tool with an initial shape with a gently curved geometry [Figs. 13-14; pg. 8, lines 325-328] and a set of plies (121a) is formed with a female forming tool (104) and male forming tool (105) to mold into the final shape, which is the shape of the longitudinal groove (142), which is a larger curved geometry [Figs. 15-16; pg. 9, lines 336-338]. HAMLYN further teaches that there can be a flat laminate assembly (21a) that turns into a preformed assembly (26a) and the preformed assembly gets a curve in Figure 4, which meets the claim limitation [Fig. 2b; 0058]. HAMLYN further teaches various examples of cross sections of the preformed assemblies’ final shape [Figs. 24a-25f; 0049; 008-0087]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify KUTSUWADA by having an initial shape with a gentle curved geometry and a final shape with a larger curved geometry, as suggested by HAMLYN, in order for the shape of the laminate to be the shape corresponding to the reinforced piece to be produced [pg. 2, lines 59-61]. Furthermore, it has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art. See In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et al., 3 USPQ 23.
If the applicant remains unconvinced that HAMLYN teaches at least one laminate has more curves when formed to the final shape than when laid up in the initial shape, in the alternative, in the same field of endeavor, preforms, KARB teaches the preform (31) is laid onto a workpiece carrier (40) and the preform has an initial form with a gently curved geometry and 
KUTSUWADA, HAMLYN and KARB are silent as to using a removable reference feature formed in each of the plurality of laminates in stacking the plurality of laminates formed to their respective final shapes to build up the complex geometry of the composite component; and removing the removable reference feature. In the same field of endeavor, composites, GENDREAU teaches location holes in the various plies [Col. 3, lines 37-38]. GENDREAU teaches location blocks containing location pins (10) which accommodate the location holes in the various plies [Col. 3, lines 36-38; Fig. 8]. GENDREAU teaches the location blocks allows the plies to be stacked and the selvage areas with the location holes are cut along line (14) adjacent ot he pins such that the location blocks (9a-9e) can be removed [Col. 3, lines 45-57; Figs. 4-3, 8]. GENDREAU teaches the location blocks are only removed after the plies have been stabilized by pressing or otherwise being held in place with the plies then easily shaped over the surfaces of the forming tool [Col. 3, lines 66-67 – Col. 4, lines 1-2]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify KUTSUWADA, HAMLYN and KARB, by having a removable reference feature in each laminate and removing the removable reference feature, as suggested by 
Regarding claim 2, KUTSUWADA teaches wherein one or more of the plurality of laminates are laid up to the initial shape with a substantially planar geometry or a gently curved geometry (KUTSUWADA shows the laminate is laid up to the initial shape with a substantially planar geometry [0078-0079; Fig. 6A-6B]), but does not explicitly teach using an automated layup system.
In the same field of endeavor, composites, HAMLYN teaches the method of layup can be automated [pg. 3, lines 85-87; pg. 4, lines 122-123; pg. 7, lines 250-251]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify KUTSUWADA by having an automated layup system, as suggested by HAMLYN, in order to produce a produce with variable cross section, which varies along its guideline with variations in thickness and/or with double curvatures [pg. 3, lines 85-87].
Regarding claim 4, HAMLYN further teaches: wherein the plurality of laminates laid up with the gently curved geometry are laid up with a single curvature geometry (HAMLYN teaches preformed assemblies that have an initial curvature [Fig. 13] are laid up by a longitudinal groove (162) that is a single curvature in the final state [Fig. 17; pg. 9, lines 340-345]).
Regarding claim 7, KUTSUWADA teaches: wherein the one or more of the plurality of laminates formed for each of the predefined sections are formed separately from the laminates formed for the other predefined sections (KUTSUWADA teaches it is preferred to set multiple simple molding machines to work at the same time because various types of partial preforms are produced at the same time [0040], therefore the plurality of laminates have to be formed separately in order to put them in the molding machines at the same time).
claim 8, KUTSUWADA teaches: wherein each of the laminates formed to the final shape are formed individually on a forming tool dedicated to forming laminates to the final shape for one of the predefined sections (KUTSUWADA teaches it is preferred to set multiple simple molding machines to work at the same time because various types of partial preforms are produced at the same time [0040], therefore each of the laminates would need to be formed individually. Furthermore, KUTSUWADA teaches laminate (6) has its own molding die to form it into partial shape (21) [Figs. 6A-6D; 0078-0081]).
Regarding claim 9, KUTSUWADA teaches: wherein each of the forming tools are separate forming tools (KUTSUWADA teaches it is preferred to set multiple simple molding machines to work at the same time because various types of partial preforms are produced at the same time [0040], therefore each of the laminates would need its own separate forming tool).
Regarding claim 12, KUTSUWADA teaches: wherein after stacking, the method further comprises: curing the composite component built up to the complex geometry (KUTSUWADA teaches once the partial shapes are stacked, the composite is cured [0065; Figs. 7A-7B; 0087-0091]).
Regarding claim 14, KUTSUWADA teaches: wherein during stacking, the method further comprises: inserting an insert on or between one or more of the plurality of laminates (KUTSUWADA teaches a foamable film (12) was placed on the partial preforms (21, 31) and the partial preforms (41, 51) were further placed on the film (12, which Examiner is interpreting as insert) [0086]).
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kutsuwada et al. (EP 3109025 A1), hereinafter KUTSUWADA, HAMLYN (WO 2012/045969 A1), Karb et al. (U.S. PGPUB 2013/0174969), hereinafter KARB, and Gendreau (U.S. 5,817,265), hereinafter GENDREAU, as applied to claim 1 above, and further in view of Buckley (U.S. PGPUB 2007/0023975), hereinafter BUCKLEY.
Regarding claim 2, KUTSUWADA, HAMLYN, KARB and GENDREAU teach all of the limitations of the claimed invention as stated above. In the alternative, in the same field of endeavor, composites, BUCKLEY teaches a plurality of rolls of reinforcement material is dispensed like a plurality of webs of the material superposed with respect to one another toward a compaction stage (3) where the webs are received, guided and directed coplanar with respect to one another, therefore in a substantially planar geometry [Fig. 3; 0066-0069]. The webs are sprayed with binder, basted together, and then cut [0069-0071] and all is done by the system. In another embodiment, BUCKLEY teaches using robots for handling the material between processing systems [0059-0060]. BUCKLEY teaches the process is designed to be fully automated and to enable specific distribution and placement of numerous types of reinforcements [0042]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify KUTSUWADA, HAMLYN, KARB and GENDREAU, to make it a fully automated process, as suggested by BUCKLEY, in order to increase speed and have a high-volume output of composite forms that will allow unlimited geometric configurations [0040]. 
Regarding claim 3, KUTSUWADA, HAMLYN, KARB and GENDREAU are silent as to an automated fiber placement system. In the same field of endeavor, composites, BUCKLEY teaches a plurality of rolls of reinforcement material is dispensed like a plurality of webs of the material superposed with respect to one another toward a compaction stage (3) where the webs are received, guided and directed coplanar with respect to one another. The webs are sprayed with binder, basted together, and then cut [0069-0071] and all is done by the system, which .
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kutsuwada et al. (EP 3109025 A1), hereinafter KUTSUWADA, HAMLYN (WO 2012/045969 A1), Karb et al. (U.S. PGPUB 2013/0174969), hereinafter KARB, Buckley (U.S. PGPUB 2007/0023975), hereinafter BUCKLEY, and Gendreau (U.S. 5,817,265), hereinafter GENDREAU, as applied to claim 2 above, and further in view of Kastner et al. (U.S. PGPUB 2011/0024562), hereinafter KASTNER.
Regarding claim 4, KUTSUWADA, HAMLYN, KARB, GENDREAU and BUCKLEY teach all of the limitations of the claimed invention as stated above. In the alternative, in the same field of endeavor, composites, KASTNER teaches the prepreg semifinished mats are applied to a mould to form the skin section such that a first section extends in a non-curved state in the longitudinal direction relative to the initial state; at least one second section extends in a curved manner in a longitudinal direction relative to the initial state with a largest change in direction of at least 15 degrees relative to the longitudinal extension of the fibres in the initial state of the respective prepreg semifinished mat; and a third section extends in a non-curved state in the longitudinal direction relative to the initial state [claims 1-2; 0017; 0027; 0064; Fig. 4].  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date 
Furthermore, changes in shape, size and proportion are prima facie obvious [see e.g. MPEP 2144.04 (IV)(A)]. At the time of the invention it would be obvious to the person of ordinary skill in the art to change the shape of the mold or molding tool to have a curvature geometry depending on the desired shape of the component. The person of ordinary skill in the art would expect a mold or molding tool with a single curvature to give the laminates the shape of the single curvature.
Regarding claim 5, KUTSUWADA, HAMLYN, KARB, GENDREAU and BUCKLEY are silent as to wherein the plurality of laminates define a vertical direction, a lateral direction, and a transverse direction each mutually perpendicular to one another, and wherein the plurality of laminates laid up with the gently curved geometry are laid up such that the plurality of laminates curve along only one of the vertical, lateral, and transverse directions.
In the same field of endeavor, composites, KASTNER teaches the prepreg semifinished mats are applied to a mould to form the skin section such that a first section extends in a non-curved state in the longitudinal direction relative to the initial state; at least one second section extends in a curved manner in a longitudinal direction relative to the initial state with a largest change in direction of at least 15 degrees relative to the longitudinal extension of the fibres in the initial state of the respective prepreg semifinished mat; and a third section extends in a non-curved state in the longitudinal direction relative to the initial state [claims 1-2; 0017; 0027; 0064; Fig. 4].  In Fig. 4, the curve is along one of the vertical, lateral, and transverse direction, which Examiner is interpreting the curve is along the transverse direction [Fig. 1]. It would have 
In the alternative, changes in shape, size and proportion are prima facie obvious [see e.g. MPEP 2144.04 (IV) (A)]. At the time of the invention it would be obvious to the person of ordinary skill in the art to change the shape of the mold or molding tool to have a curvature geometry depending on the desired shape of the component. The person of ordinary skill in the art would expect a mold or molding tool with a single curvature to give the laminates the shape of the single curvature.
Regarding claim 6, KUTSUWADA, HAMLYN, KARB, GENDREAU and BUCKLEY are silent as to wherein the plurality of laminates define a direction of curvature, and wherein the plurality of laminates laid up with the gently curved geometry are laid up such that the plurality of laminates are curved less than or equal to twenty degrees (20°) with respect to the direction of curvature. In the same field of endeavor, composites, KASTNER teaches at least one second section extends in a curved manner in a longitudinal direction relative to the initial state with a largest change in direction of at least 15 degrees relative to the longitudinal extension of the fibres in the initial state of the respective prepreg semifinished mat [claims 1-2; 0017; 0027; 0064; Fig. 4]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify KUTSUWADA, HAMLYN, KARB, GENDREAU and BUCKLEY, by having the plurality of laminates with a single curvature geometry be curved less than or equal to 15 degrees, as suggested by KASTNER, in order to .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kutsuwada et al. (EP 3109025 A1), hereinafter KUTSUWADA, HAMLYN (WO 2012/045969 A1), Karb et al. (U.S. PGPUB 2013/0174969), hereinafter KARB, and Gendreau (U.S. 5,817,265), hereinafter GENDREAU, as applied to claim 1 above, and further in view of Habisreitinger et al. (U.S. PGPUB 2004/0231786), hereinafter HABISREITINGER.
Regarding claim 10, KUTSUWADA, HAMLYN, KARB and GENDREAU are silent as to weighing the laminates. In the same field of endeavor, composites, HABISREITINGER teaches a reference blank with a constant shape and size is cut to size and separately weighed each time for use of the reference blank and the aimed for total weight of the prepreg stack [0012; 0029-0030]. HABISREITINGER further teaches the prepreg stacks are assembled on a weigher and it is readily possible to determine exactly the actual total weight of the prepreg stack by weighing, and to fix it for each workpiece [0034]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify KUTSUWADA, HAMLYN, KARB and GENDREAU, by weighing the reference blanks and using them to get the aimed for total weight of the stacked prepreg, as suggested by HABISREITINGER, in order to improve the quality of the production of the composites [0034]. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kutsuwada et al. (EP 3109025 A1), hereinafter KUTSUWADA, HAMLYN (WO 2012/045969 A1), Karb et al. (U.S. PGPUB 2013/0174969), hereinafter KARB, and Gendreau (U.S. 5,817,265), hereinafter GENDREAU, as applied to claim 1 above, and further in view of Ridges et al. (U.S. PGPUB 2008/0182054), hereinafter RIDGES.
claim 11, KUTSUWADA, HAMLYN, KARB and GENDREAU are silent as to the plurality of laminates laid up with a double curvature geometry. In the same field of endeavor, composites/laminates, RIDGES teaches laying up prepreg plies in a tooling member (220) with contoured shapes (224) [Fig. 8; 0112-0113]. It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify KUTSUWADA, HAMLYN, KARB and GENDREAU, by having a tooling member with two contoured shapes, as suggested by RIDGES, in order to form a composite part with the desired dimension and configurations [0112].
In the alternative, changes in shape, size and proportion are prima facie obvious [see e.g. MPEP 2144.04 (IV) (A)]. At the time of the invention it would be obvious to the person of ordinary skill in the art to change the shape of the mold or molding tool to have a double curvature geometry depending on the desired shape of the component. The person of ordinary skill in the art would expect a mold or molding tool with a double curvature to give the laminates the shape of the double curvature.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kutsuwada et al. (EP 3109025 A1), hereinafter KUTSUWADA, HAMLYN (WO 2012/045969 A1), Karb et al. (U.S. PGPUB 2013/0174969), hereinafter KARB, and Gendreau (U.S. 5,817,265), hereinafter GENDREAU, as applied to claim 1 above, and further in view of Hansen (U.S. PGPUB 2013/0149164), hereinafter HANSEN, and BOTTOME et al. (U.S. PGPUB 2014/0086751), hereinafter BOTTOME.
KUTSUWADA, HAMLYN, KARB and GENDREAU are silent as to wherein removing the removable reference feature is by filling the removable reference feature with a matrix material or a precured insert. In the same field of endeavor, composites, HANSEN teaches holes 
KUTSUWADA, HAMLYN, KARB, GENDREAU and HANSEN are silent as the filler having a matrix material. In the same field of endeavor, fillers, BOTTOME teaches matrix material can be filler material [0095]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of KUTSUWADA, HAMLYN, KARB and GENDREAU, to use matrix as filler material, as suggested by BOTTOME, as it is a known option in the art to use matrix as filler. See KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007) ("A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.").
Furthermore, HANSEN and BOTTOME teach the concept of filling a hold with material in order to remove the hole. See KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").
Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kutsuwada et al. (EP 3109025 A1), hereinafter KUTSUWADA, in view of HAMLYN (WO 2012/045969 A1), Karb et al. (U.S. PGPUB 2013/0174969), hereinafter KARB, Buckley (U.S. PGPUB 2007/0023975), hereinafter BUCKLEY, and Gendreau (U.S. 5,817,265), hereinafter GENDREAU.
claim 15, KUTSUWADA teaches: A method for manufacturing a composite component having a complex geometry (KUTSUWADA teaches a method for manufacturing a composite component with a complex geometry [Abstract; Fig. 1; 0001]), the composite component to be formed defining a plurality of predefined sections (KUTSUWADA teaches the composite component is formed by predefined preforms [Fig. 1; 0011; 0016]), the method comprising: laying up each of a plurality of laminates each comprising one or more plies to an initial shape (KUTSUWADA teaches partial preforms, which can be a prepreg with multiple sheets or a laminate [0018; 0025]. A partial preform may be obtained by layering multiple cut prepreg pieces to form a laminate, which is then preshaped [0025]. KUTSUWADA teaches a laminate (6) having the planar shape (20, which is an initial shape) [0032-0034; 0078]. KUTSUWADA teaches a prepreg with multiple sheets or a laminate formed from multiple cute prepreg pieces [0018; 0025; 0035]), wherein one or more of the plurality of laminates are laid up to the initial shape . . . with a substantially planar geometry or a gently curved geometry (KUTSUWADA shows the laminate is laid up to the initial shape with a substantially planar geometry [0078-0079; Fig. 6A-6B]), and wherein the plurality of laminates includes a first laminate (KUTSUWADA teaches a first laminate (6) [0078; Figs. 6A-6D]. First laminate can also be interpreted as partial shapes 21 and 31 [0085-091].), . . . ; forming the first laminate from the initial shape to a final shape for one of the predefined sections (KUTSUWADA teaches forming a laminate from an initial shape (planar shape (20)) into partial shape (21), which is interpreted as final shape [0078-0080; 0039-0040; Figs. 6A-6D]), . . . ; and stacking and then forming subsequent laminates of the plurality of laminates on top of the first laminate to their respective final shapes (KUTSUWADA teaches stacking the plurality of partial shapes (21, 31, 41 and 51) to build up the complex geometry of the composite [0085-0091; Figs. 6A-6D, 7A-7B, , wherein each of the stacked plurality of laminates include a removable reference feature used in the stacking of the plurality of laminates prior to removing the removable reference feature from the plurality of laminates.
KUTSUWADA does not teach an automated layup system, wherein at least one laminate of the plurality of laminates is laid up to the initial shape with a gently curved geometry, wherein the at least one laminate is formed to the final shape with a larger curved geometry than the gently curved geometry of the initial shape, and wherein the at least one laminate has more curves when formed to the final shape than when laid up in the initial shape, and wherein each of the stacked plurality of laminates include a removable reference feature used in the stacking of the plurality of laminates prior to removing the removable reference feature from the plurality of laminates.
KUTSUWADA does not teach an automated layup system, wherein at least one laminate of the plurality of laminates is laid up to the initial shape with a gently curved geometry, and wherein the at least one laminate is formed to the final shape with a larger curved geometry than the gently curved geometry of the initial shape, and wherein the at least one laminate has more curves when formed to the final shape than when laid up in the initial shape. In the same field of endeavor, laminates, HAMLYN teaches a set of plies (121a, which Examiner is interpreting as laminate) that is laid up in the male forming tool with an initial shape with a gently curved geometry [Figs. 13-14; pg. 8, lines 325-328] and a set of plies (121a) is formed with a female forming tool (104) and male forming tool (105) to mold into the final shape, which is the shape of the longitudinal groove (142), which is a larger curved geometry [Figs. 15-16; pg. 9, lines 336-338]. HAMLYN further teaches the method of layup can be automated [pg. 3, lines 85-87; pg. 4, lines 122-123; pg. 7, lines 250-251]. HAMLYN further teaches that there can be a flat In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et al., 3 USPQ 23.
If the applicant remains unconvinced that HAMLYN teaches at least one laminate has more curves when formed to the final shape than when laid up in the initial shape, in the same field of endeavor, preforms, KARB teaches the preform (31) is laid onto a workpiece carrier (40) and the preform has an initial form with a gently curved geometry and then after the transfer unit (6) is lowered onto the carrier (40) and lifted, the preform (31) has a final shape with more curves (with the recess (47) [0080-0081] and the preform has more curves when formed to the final shape [Figs. 16(a) -16(d)]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify KUTSUWADA by having an initial shape with a gentle curved geometry and a final shape with a larger curved 
In the alternative, in the same field of endeavor, automated layup systems, BUCKLEY teaches a plurality of rolls of reinforcement material is dispensed like a plurality of webs of the material superposed with respect to one another toward a compaction stage (3) where the webs are received, guided and directed coplanar with respect to one another, therefore in a substantially planar geometry [Fig. 3; 0066-0069]. The webs are sprayed with binder, basted together, and then cut [0069-0071] and all is done by the system. In another embodiment, BUCKLEY teaches using robots for handling the material between processing systems [0059-0060]. BUCKLEY teaches the process is designed to be fully automated and to enable specific distribution and placement of numerous types of reinforcements [0042]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify KUTSUWADA and HAMLYN, to make it a fully automated process, as suggested by BUCKLEY, in order to increase speed and have a high-volume output of composite forms that will allow unlimited geometric configurations [0040]. 
KUTSUWADA, HAMLYN, KARB and BUCKLEY are silent as to wherein each of the stacked plurality of laminates include a removable reference feature used in the stacking of the plurality of laminates prior to removing the removable reference feature from the plurality of laminates. In the same field of endeavor, composites, GENDREAU teaches location holes in the various plies [Col. 3, lines 37-38]. GENDREAU teaches location blocks containing location pins (10) which accommodate the location holes in the various plies [Col. 3, lines 36-38; Fig. 8]. GENDREAU teaches the location blocks allows the plies to be stacked and the selvage areas with the location holes are cut along line (14) adjacent to the pins such that the location blocks 
Regarding claim 17, KUTSUWADA teaches: wherein stacking and then forming subsequent laminates of the plurality of laminates on top of the first laminate to their respective final shapes are built up to form a first stacked laminate (KUTSUWADA teaches forming a laminate from an initial shape (planar shape (20)) into partial shape (21), which is interpreted as final shape [0078-0080; 0039-0040; Figs. 6A-6D]. Laminates 21 or 31 can be interpreted as first laminate since other laminates are being stacked on top of partial shapes 21/31. KUTSUWADA teaches stacking the plurality of partial shapes (21, 31, 41 and 51) to build up the complex geometry of the composite [0085-0091; Figs. 6A-6D, 7A-7B, 8, 11]), and wherein the method further comprises: stacking and then forming a plurality of laminates to build up a second stacked laminate (KUTSUWADA teaches it is preferred to set multiple simple molding machines to work at the same time because various types of partial preforms are produced at the same time [0040], therefore each of the laminates would need to be formed individually and various final composites are being formed at the same time, including a second stacked laminate).
.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kutsuwada et al. (EP 3109025 A1), hereinafter KUTSUWADA, HAMLYN (WO 2012/045969 A1), Karb et al. (U.S. PGPUB 2013/0174969), hereinafter KARB, (U.S. PGPUB 2007/0023975), hereinafter BUCKLEY, and Gendreau (U.S. 5,817,265), hereinafter GENDREAU, as applied to claim 15 above, and further in view of Pratt (U.S. PGPUB 2002/0028332), hereinafter PRATT.
Regarding claim 16, KUTSUWADA, HAMLYN, KARB, BUCKLEY and GENDREAU are silent as to the first laminate is formed to the final shape corresponds with a middle section of the plurality of predefined sections, and subsequent laminates are stacked on top of the first side of the first laminate and on the second side of the first laminate. In the same field of endeavor, composites, PRATT teaches first laminate (4a, 2, 5a), that have laminates (4, 5, 2) stacked on either side of the first laminate [0199-0201; Figs. 13a-13c; 0212]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify KUTSUWADA, HAMLYN, KARB, BUCKLEY and GENDREAU, by having a first laminate sandwiched between other laminates, as suggested by PRATT, in order to provide efficient strength properties [0201].
claim 17, KUTSUWADA, HAMLYN, KARB, BUCKLEY and GENDREAU teach all the limitation of the claimed invention. In the alternative, in the same field of endeavor, PRATT teaches a second stacked laminate [Fig. 13a-13a-2, 13c; 0199-0201]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify KUTSUWADA, HAMLYN, KARB, BUCKLEY and GENDREAU, by having a second stacked laminate, as suggested by PRATT, in order to provide efficient strength properties [0201].
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Whitaker (3,942,231), hereinafter WHITAKER, in view of HAMLYN (WO 2012/045969 A1), Karb et al. (U.S. PGPUB 2013/0174969), hereinafter KARB, Buckley (U.S. PGPUB 2007/0023975), hereinafter BUCKLEY, and Gendreau (U.S. 5,817,265), hereinafter GENDREAU.
Regarding claim 18, WHITAKER teaches: A method for manufacturing a composite airfoil for a gas turbine engine, the airfoil to be manufactured defining a plurality of predefined sections (WHITAKER teaches a method of manufacturing a composite airfoil (11) from plies being pre-contoured in terms of size and degree of twist [Abstract; Col. 1, lines 7-12]), the method comprising: laying up a plurality of laminates to an initial shape (WHITAKER teaches the overall process for producing composite materials, which includes the steps of first analyzing blade section charges by means of computer computation and descriptive geometry, thereby dividing the blade into a desired number of laminations taking account of any metallic inserts which are required in the root. After the analysis, a series of forming tools is generated by lifting plaster masters off the finish part master and at intermediate layers throughout the entire blade thickness by appropriate backup of sheet material representing finished ply thicknesses in the finished part. Using the forming tools, appropriately mounted and heated, contoured ply blanks , wherein each of the plurality of laminates comprise one or more plies having a reinforcement material embedded within a matrix material (WHITAKER teaches the composite articles can be made from a variety of intermediate material forms, reinforcements and matrices [Col. 2, lines 61-68]. WHITAKER also teaches the invention makes use of consolidated monotapes for the composite structures such as turbine engine blades. Each of said monotapes is a single sheet made up of collimate filaments surrounded by enough fully dense matrix metal to provide a lamella of the desired filament volume fraction [Col. 1, lines 61-68 – Col. 2, lines 1-2]), wherein the plurality of laminates are laid up with a substantially planar geometry or a gently curved geometry (WHITAKER shows the laminates are laid up with a substantially planar geometry [Figs. 4-8]) . . . ; forming at least one of the plurality of laminates from the initial shape to a final shape for each of the plurality of predefined sections (WHITAKER teaches once the ply blanks are produced, the ply blanks are backed up by a suitable contoured tool, and accurate ply shapes are cut, including stacking register marks such as lines, holes or notches and ply identification. The individual plies are then inspected and, after inspection, the plies are then stacked, together with cover sheets and root inserts and fasted into an accurate, fully debulked blade preform, which Examiner is interpreting as final shape [Col. 3, lines 16-25; Col. 3, lines 49-69 – Col. 4, lines 20]. WHITAKER also teaches two tacks of plies are assembled to form preforms (43, 44) [Fig. 5-8; Col. 4, lines 17-20), . . . ; thereafter, stacking the plurality of laminates formed to their respective final shapes to build up the airfoil (WHITAKER teaches the blade preforms are then introduced into the die for final diffusion bonding at high temperatures and pressures [Col. 3, lines 23-25; Fig. 7-8; Col. 4, lines 17-24]), using in the stacking a removable reference feature formed in each of the plurality of laminates; and removing the removable reference feature.
WHITAKER is silent as to using an automated layup system, wherein at least one laminate of the plurality of laminates is laid up to the initial shape with the gently curved geometry, and wherein the at least one laminate is formed to the final shape with a larger curved geometry than the gently curved geometry of the initial shape, and wherein the at least one laminate has more curves when formed to the final shape than when laid up in the initial shape, using in the stacking a removable reference feature formed in each of the plurality of laminate; and removing the removable reference feature.
WHITAKER does not teach an automated layup system, wherein at least one laminate of the plurality of laminates is laid up to the initial shape with the gently curved geometry, and wherein the at least one laminate is formed to the final shape with a larger curved geometry than the gently curved geometry of the initial shape, and wherein the at least one laminate has more curves when formed to the final shape than when laid up in the initial shape. In the same field of endeavor, laminates, HAMLYN teaches a set of plies (121a, which Examiner is interpreting as laminate) that is laid up in the male forming tool with an initial shape with a gently curved geometry [Figs. 13-14; pg. 8, lines 325-328] and a set of plies (121a) is formed with a female forming tool (104) and male forming tool (105) to mold into the final shape, which is the shape of the longitudinal groove (142), which is a larger curved geometry [Figs. 15-16; pg. 9, lines 336-338]. HAMLYN further teaches the method of layup can be automated [pg. 3, lines 85-87; pg. 4, lines 122-123; pg. 7, lines 250-251]. HAMLYN further teaches that there can be a flat laminate assembly (21a) that turns into a preformed assembly (26a) and the preformed assembly gets a curve in Figure 4, which meets the claim limitation [Fig. 2b; 0058]. HAMLYN further In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et al., 3 USPQ 23.
If the applicant remains unconvinced that HAMLYN teaches at least one laminate has more curves when formed to the final shape than when laid up in the initial shape, in the same field of endeavor, preforms, KARB teaches the preform (31) is laid onto a workpiece carrier (40) and the preform has an initial form with a gently curved geometry and then after the transfer unit (6) is lowered onto the carrier (40) and lifted, the preform (31) has a final shape with more curves (with the recess (47) [0080-0081] and the preform has more curves when formed to the final shape [Figs. 16(a) -16(d)]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify WHITAKER by having an initial shape with a gentle curved geometry and a final shape with a larger curved geometry, as suggested by KARB, in order for the shape of the laminate to be the desired geometry of the structural component [Abstract; 0006].

WHITAKER, HAMLYN, KARB and BUCKLEY are silent as to using in the stacking a removable reference feature formed in each of the plurality of laminates; and removing the removable reference feature. In the same field of endeavor, composites, GENDREAU teaches location holes in the various plies [Col. 3, lines 37-38]. GENDREAU teaches location blocks containing location pins (10) which accommodate the location holes in the various plies [Col. 3, lines 36-38; Fig. 8]. GENDREAU teaches the location blocks allows the plies to be stacked and the selvage areas with the location holes are cut along line (14) adjacent ot he pins such that the location blocks (9a-9e) can be removed [Col. 3, lines 45-57; Figs. 4-3, 8]. GENDREAU teaches the location blocks are only removed after the plies have been stabilized by pressing or otherwise being held in place with the plies then easily shaped over the surfaces of the forming tool [Col. 3, 
Regarding claim 19, WHITAKER teaches: wherein the laminates are formed individually to their respective final shapes on separate forming tools each dedicated to forming laminates to the final shape that corresponds with one of the predetermined sections of the airfoil to be formed (WHITAKER teaches the overall process for producing composite materials, which includes the steps of first analyzing blade section charges by means of computer computation and descriptive geometry, thereby dividing the blade into a desired number of laminations taking account of any metallic inserts which are required in the root. After the analysis, a series of forming tools is generated by lifting plaster masters off the finish part master and at intermediate layers throughout the entire blade thickness by appropriate backup of sheet material representing finished ply thicknesses in the finished part. Using the forming tools, appropriately mounted and heated, contoured ply blanks are produced singly or in stacks of multiple plies, which Examiner is interpreting separate forming tools for each laminate [Col. 3, lines 1-16]).
Regarding claim 20, WHITAKER teaches: wherein the airfoil is at least one of a fan blade, a compressor blade, a compressor stator vane, an inlet guide vane, a turbine blade, and a turbine stator vane .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Whitaker (3,942,231), hereinafter WHITAKER, HAMLYN (WO 2012/045969 A1), Karb et al. (U.S. PGPUB 2013/0174969), hereinafter KARB, Buckley (U.S. PGPUB 2007/0023975), hereinafter BUCKLEY, and Gendreau (U.S. 5,817,265), hereinafter GENDREAU, as applied to claim 18 above, and further in view of Kutsuwada et al. (EP 3109025 A1), hereinafter KUTSUWADA.
Regarding claim 19, WHITAKER, HAMLYN, KARB, BUCKLEY and GENDREAU teach all the limitations of the claimed invention. 
In the alternative, in the same field of endeavor, composite structures, KUTSUWADA teaches it is preferred to set multiple simple molding machines to work at the same time because various types of partial preforms are produced at the same time [0040], therefore each of the laminates would need to be formed individually. Furthermore, KUTSUWADA teaches laminate (6) has its own molding die to form it into partial shape (21) [Figs. 6A-6D; 0078-0081]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify WHITAKER, HAMLYN, KARB, BUCKLEY and GENDREAU, by having separate molding tools, as suggested by KUTSUWADA, in order to significantly shortening manufacturing process time [0040].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529.  The examiner can normally be reached on MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 






/C.B./Examiner, Art Unit 1748                         

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748